Title: From Thomas Jefferson to Albert Gallatin, 18 August 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            
              Dear Sir
            
            Monticello Aug. 18. 03.
          
          My last to you was of the 8th. inst. yesterday I recieved your two favors of the 11th. there ought to be no further hesitation with E. Livingston.   the importation of negroes from the French islands ought to be vigorously withstood: but I think we should not tread back our steps as to the reduction of the size of our revenue cutters on bare supposition that they will be resisted. when such a fact happens, we may consider whether it is so great an evil to oblige those smugglers to sheer off to other countries as to induce us to enlarge our vessels to bring them in for punishment, accompanied by the very persons we wish to exclude. 
          I readily coincide with your opinion as to the answer to the Ward committees. besides that you have formed it on a view of the ground & better knolege of the characters, it was one of those measures which I put into shape merely for an ultimate consideration & decision.   I have directed commissions for Robert Lee and  Irvine.   mr Riddick had before applied to me directly to be Register at Mobile, and through mr Baldwin of Ohio. I know nothing of him myself, so that he stands on the single recommendation of mr B. who mentions him only as qualified as an accountant. I think mr Kirby can make a selection on better information, & that it may have a good effect to name that officer from among the inhabitants, as it is the first instance.   mr Kirby accepts. you may take as certain that Rob. C. Nicholas will accept. I have heard nothing from mr Williams.   Hunter’s application may be worth keeping in view.   mr Lyman’s measure of himself differs so much from ours that it is not likely we shall agree in a result.   I hope you will make every possible occasion of getting information from King as to the views & dispositions of England, & of satisfying him of the perfect friendship of this administration to that country. the impressment of our seamen, & the using our harbours as stations to sally out of & cruize on our own commerce as well as on that of our friends, are points on which he can perhaps give useful advice. Accept my affectionate salutations and assurances of great esteem & respect.
          
            
              Th: Jefferson
            
          
          
            P.S. I return mr Osgood’s letter.
          
        